        Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 1 of 8




 1    Cameron C. Artigue #011376
      Christopher L. Hering #028169
 2   GAMMAGE & BURNHAM, P.L.C.
             ATTORNEYS AT LAW
         40 NORTH CENTRAL AVENUE
 3               20TH FLOOR
             PHOENIX, AZ 85004
 4        TELEPHONE (602) 256-0566
             FAX (602) 256-4475
        EMAIL: CARTIGUE@GBLAW.COM
 5             CHERING@GBLAW.COM

 6      Attorneys for Defendant

 7
                                 UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF ARIZONA
 9
     Cardinal Square, Incorporated,                     No. 2:21-cv-00314-PHX-JAT
10
11                           Plaintiff,
12   vs.                                                NOTICE OF FILING OF
                                                        CORRESPONDENCE
13   Mina Guiahi

14                           Defendant.
15
16            At the hearing held by the Court on March 3, 2021, counsel undersigned referred
17 to an email that was transmitted to Plaintiff’s counsel on Sunday, February 28, 2021.
18 Defendant hereby files this email as Exhibit 1 hereto.
19            This email attached a second email that included a copy of the complaint in this
20 matter (see Doc. 1, Ex. A). Defendant is not reproducing the complaint so as to avoid
21 adding repetitive documents to the case file.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /

     11934.1.2631788.1                                                                     3/3/2021
        Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 2 of 8




 1                       DATED this 3rd day of March, 2021.

 2                                                    GAMMAGE & BURNHAM, P.L.C.
 3
                                                      By s/ Christopher L. Hering
 4
                                                        Cameron C. Artigue
 5                                                      Christopher L. Hering
                                                        40 North Central Avenue, 20th Floor
 6                                                      Phoenix, Arizona 85004
 7                                                      Attorneys for Defendant

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     11934.1.2631788.1                                                                   3/3/2021
        Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 3 of 8




1                                 CERTIFICATE OF SERVICE

2             I hereby certify that March 3rd, 2021, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
6                                         Keith Beauchamp
                                          Roopali H. Desai
7                                          Marvin C. Ruth
8                                  Coppersmith Brockelman PLC
                                 2800 N. Central Avenue, Suite 1900
9                                        Phoenix, AZ 85004
                                    kbeauchamp@cblawyers.com
10
                                       rdesai@cblawyers.com
11                                     mruth@cblawyers.com
                                        Attorneys for Plaintiff
12
13
14                                                s/ Kendrick Stallings
15
16
17
18
19
20
21
22
23
24
25
26

     11934.1.2631788.1                                                                  3/3/2021
Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 4 of 8




                       EXHIBIT 1
                 Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 5 of 8




From:                           Chris Hering
Sent:                           Sunday, February 28, 2021 12:49 PM
To:                             Roopali Desai; Marvin Ruth; Keith Beauchamp
Cc:                             Cameron Artigue; Lindsay C. Schube
Subject:                        Cardinal Square
Attachments:                    Fw: Important update

Importance:                     High



Roopali,

Mina Guiahi has considered your proposal to replace Michael Wang as director of Cardinal Square. As an
initial matter, Mina very much appreciates the openness to Wang resigning from Cardinal Square (and
assumes that this has been, in fact, confirmed directly with Wang). She views Wang’s potential resignation as
a positive step for Cardinal Square.

As one of the two directors of Cardinal Square, Mina’s consent is required for any appointment to the
board. Under Section 6.3 of the Bylaws, “…if a vacancy occurs on the Board of Directors for any reason,
including a vacancy resulting from an increase in the number of Directors, pursuant to Director Approval, the
vacancy may be filled.” Although “Director Approval” is not defined (and may have been capitalized in error),
it is clear from the context of the Bylaws, including Section 6.5, that “Director Approval” requires the same
threshold for Board action as any other corporate act: a majority of the directors then- serving, and in the case
of a two-director board, the consent of both.

Mina cannot consent to John Haugh’s appointment as Wang’s replacement. She does not believe Haugh’s
appointment would be in Cardinal Square’s best interests for multiple reasons. Among those reasons is the
fact that Haugh has viciously attacked Mina in correspondence with The Pharm’s shareholders. We are aware
of at least one such email dated February 22 (attached), in which Haugh made outlandish and defamatory
statements about Mina. There may be additional correspondence from Haugh that defames Mina.

Mina has potential claims for defamation against Haugh and is evaluating her options with respect to those
claims. It is certainly not in Cardinal Square’s best interests to have two directors who could potentially be in
litigation against each other.

Mina would instead propose replacing Wang with Thomas Lovell. Should this happen, her concerns about
executing the attestation would no longer be present, and she would be willing to move forward with the dual
license application.

Lovell was a director of Cardinal Square from 2016 to February 2020, when Mina replaced him. He has
extensive experience in cannabis and real estate matters, which will be important given that Cardinal Square’s
dispensary is not yet operational. Mina views Mr. Lovell as an exceptional professional and ethical individual,
and she would be more than happy to work with him.




                                                         1
                                Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 6 of 8

To be very clear, and for the avoidance of all doubt, Mina is not demanding any sort of financial settlement in
connection with this proposal. Mina’s claims against The Pharm would proceed in the normal course, and
those claims have not and will not factor into her decision-making with respect to Cardinal Square.

I can be available today if you want to discuss further. Thanks.

Chris


Chris Hering
602.256.4445 Direct
chering@gblaw.com | Profile | www.gblaw.com




40 North Central Ave., 20th Floor | Phoenix, AZ 85004
This message and any of the attached documents contain information from the law firm of Gammage & Burnham, P.L.C. that may be confidential
or privileged. If you are not the intended recipient, you may not read, copy, distribute, or use this information, and no privilege has been waived
by your inadvertent receipt. If you have received this transmission in error, please notify the sender by reply e-mail and then delete this message.




                                                                                                       2
                   Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 7 of 8




From:                               mina guiahi <guiahi@yahoo.com>
Sent:                               Saturday, February 27, 2021 7:01 AM
To:                                 Chris Hering
Subject:                            Fw: Important update
Attachments:                        2021-02-19 Complaint (00535603xC217C).PDF




---------- Forwarded message ----------
From: Investor Relations <IR@thepharmaz.com>
Date: Monday, February 22, 2021
Subject: FW: Important update
To:


Dear Investors,




As you may be aware, almost four years ago, The Pharm (through its joint venture with Cardinal Square, Inc.) was
awarded a medical marijuana license allowing it to operate a dispensary and related facilities. Cardinal now has the
opportunity to acquire a dual recreational license, which would allow it to operate a medical and recreational dispensary
and related facilities. We are well under construction for what should be a $10M+ dispensary location in Tempe and
remain on schedule to open July 1st.




Unfortunately we have a major impediment in our way.




Cardinal has until March 9, 2021 to apply with the Arizona Department of Health Services (“ADHS”) for its recreational
license. This should be a simple ministerial act, with a simple online application requiring confirmation of basic company
details and signatures from is directors. Unfortunately, Mina Guiahi, the former CFO of The Pharm, has falsely
represented to ADHS that she is still a member of Cardinal’s Board of Directors. Meaning, ADHS will not approve
Cardinal’s application and allocate its recreational license without her signature.




Ms. Guiahi has made these false statements in an effort to extort $1 million from The Pharm. Specifically, in December,
Guiahi (through her counsel) offered to sign the Cardinal application, as well as a formal resignation letter, in return for the
deposit of $1,000,000 into her counsel’s trust account.




By way of background, and as many of you likely recall, last June Ms. Guiahi resigned her position as CFO of The Pharm
and its affiliates and subsidiaries. When she refused to sign appropriate papers memorializing that resignation, and
following the extortion attempt described above, she was removed (for cause) as a director in December in accordance
with Cardinal’s Bylaws.




                                                               1
                   Case 2:21-cv-00314-JAT Document 17 Filed 03/03/21 Page 8 of 8
For additional context, while CFO of the Company, Ms. Guiahi violated her fiduciary obligations by sharing confidential
Company information, she created chaos by misrepresenting facts and then stole, by misappropriating, nearly $250K from
the Company to pay for her personal attorney who was threatening to sue The Pharm on her behalf. We have tried on
numerous occasions to work with Ms. Guiahi, as well as her counsel, to reach resolution, but she is being obstinate and is
refusing to make any good faith effort to resolve any outstanding issues which would allow us to move forward.




We presented our position to AZDHS during an Informal Settlement Conference on February 17, 2021. ADHS reiterated
the fact that Cardinal’s application for a dual license was complete, except for Ms. Guiahi’s signature and gave her until
noon on Friday, February 19 to provide her signature for the application. Unfortunately, Ms. Guiahi allowed the deadline
to pass without signing the application, even though the entire business purpose of Cardinal is to obtain its dual license
and acquire approval to operate both its medical and recreational dispensary at our Tempe location.




I want you to know resolving this matter is a critically important. Cardinal and The Pharm are pursuing all remedies
against Ms. Guiahi, including litigation filed on Friday, February 19, 2021. Please find a copy of the Complaint filed
attached.




There is a chance this situation will find its way into the press and if it does, it will cause damage our Company and its
reputation. We will continue to do everything possible to manage this to a successful resolution, for the benefit of the
Company and you, as the investors, but I wanted to ensure you were kept abreast of this evolving situation.




Best regards,




John




John Haugh

CEO, The Pharm and Sunday Goods

jhaugh@thepharmaz.com

520.808.3111




                                                              2
